Title: General Orders, 23 November 1775
From: Washington, George
To: 

 

Head Quarters, Cambridge, Novr 23rd 1775
Parole Lebanon.Countersign Marshfield.


The Colonels, or commanding Officers of each new established Regiment, may draw to the Amount of two Months pay, for each Officer they send into the Country, (agreeable to the Orders of the 20th Instant) a recruiting, and furnish them therewith—Abstracts to be made and given in accordingly.
Men recruited out of the old Regiments will continue in pay after the term of their present Enlistments, as usual, and all new recruits, that is, Men who are not at present in the service, will enter upon pay so soon as they inlist, and will be allowed Six-pence a day for Subsistance, from the time they are recruited, until they march for the camp, and one-penny per mile from their usual place of abode, to their regiment, for Subsistance and Expences afterwards; The Officers are not to keep the Recruits they raise in the country, a moment longer than they can help, but send them to their respective regiments, as fast as eight, or ten of them, are inlisted.
The Colonels, or commanding Officers of Regiments, may relieve the Officers who are first sent into the Country upon the recruiting service, as they shall see occasion; and are expressly ordered, to recall every one, who is negligent and unsuccessful in this duty.
The new inlisted men upon producing to the Colonel, or commanding Officers, of the Regiment they are inlisted into, a Blanket fit for use, will be entitled to the Two Dollars allowed by the Continent therefor; and the Colonel, or commanding Officer, is to make out a List of the names of such men, that the money may be drawn for them—The Colonel is to keep a Copy of such List, to prevent mistakes—the list must specify the Company each Man belongs to.
The Major General, with the Brigadier of his division, are to appoint three persons of character, and judgment, to value the Arms of discharged Soldiers, specifying to whom they belong, whether public, or private property, and what they consist of—They are to fix a reasonable and just price upon them, and to take none but such as are fit for service—They are to enter into

a Book such Valuation, and deliver the Arms so valued, to the Commissary of Artillery Stores, and take a receipt for the same.
A General Court Martial to sit to morrow, in Cambridge, to try such prisoners as shall be brought before them. The General Court Martial of which Col. Poor was president is dissolved.
